Citation Nr: 0204195	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  97-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to an increased evaluation for impairment of 
the right knee, as residuals of a gunshot wound, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
impairment of the left knee, as residuals of a gunshot wound, 
prior to February 8, 1999.

4.  Entitlement to an increased evaluation for impairment of 
the left knee, as residuals of a gunshot wound, currently 
evaluated as 20 percent disabling.

5.  Entitlement to a compensable evaluation for scars as 
residuals of gunshot wounds to the left hand, left shoulder, 
and chest, prior to February 8, 1999.

6.  Entitlement to an evaluation in excess of 10 percent for 
scars as residuals of gunshot wounds to the left hand, left 
shoulder, and chest.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Montgomery Department of Veterans Affairs (VA) Regional 
Office (RO).  

In an August 2001 rating determination, the RO assigned a 
total rating for compensation based upon individual 
unemployability effective September 22, 1997.  This decision 
constitutes a full grant of the benefits sought, and this 
issue is no longer before the Board.  Grantham v. Brown, 114 
F.3d 1156 (Fed Cir. 1997).



FINDINGS OF FACT

1.  Severe social and industrial impairment, has not been 
demonstrated; occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships, has also not been 
demonstrated.

2.  The veteran's impairment of the right knee, as residuals 
of a gunshot wound to the right knee, has been shown to cause 
no more than moderate subluxation or lateral instability.

3.  Flexion of the right knee to less than 30 degrees and 
extension limited 15 degrees, even when considering flare-
ups, has not been demonstrated.  

4.  Slight neurological impairment results from residuals of 
a gunshot wound to the right knee.  

5.  The veteran's impairment of the left knee, as residuals 
of a gunshot wound, has been shown to cause moderate 
subluxation or lateral instability.

6.  Flexion of the left knee to less than 30 degrees and 
extension to no less than 15 degrees, even when considering 
flare-ups, has not been demonstrated. 

7.  The veteran's left hand shell fragment wound residual 
scar is tender and painful to the touch.  

8.  Residuals of the left hand shell fragment wound scar 
include reduced ability to lift heavy objects and loss of 
grip strength.  

9.  The veteran's left shoulder shell fragment wound scar is 
tender and painful to the touch.

10.  The veteran's left chest shell fragment wound scar is 
painful and tender to the touch.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
evaluation for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

2.  The criteria for an evaluation in excess of 20 percent 
for right knee instability as a result of gunshot wound 
residuals to the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5257 (2001).

3.  The criteria for a 10 percent disability evaluation for 
traumatic arthritis of the right knee as a result of gunshot 
wound residuals have been met since January 31, 1996.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2001).

4.  Traumatic arthritis of the right knee as a result of 
gunshot wound residuals is no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2001).

5.  The criteria for a 10 percent disability evaluation for 
neurological impairment resulting from shell fragment wounds 
to the right knee have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Codes 
8521 (2001).

6.  The criteria for a 20 percent disability evaluation for 
left knee instability as a result of gunshot wound residuals 
to the left knee have been met since January 31, 1996.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Codes 5257 (2001).

7.  Left knee instability as a result of gunshot wound 
residuals to the left knee is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Codes 5257 (2001).

8.  The criteria for a 10 percent evaluation for traumatic 
arthritis of the left knee as a result of gunshot wound 
residuals have been met since January 31, 1996.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2001).

9.  Traumatic arthritis of the left knee as a result of 
gunshot wound residuals is no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2001).

10.  The criteria for a 10 percent disability evaluation for 
residuals of a gunshot wound to the left hand have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.56, 4.71a, 4.40, 4.45, 4.59, 4.71a, 
4.73 Diagnostic Codes 5216-5227, 5309 (2001).

11.  The criteria for a 10 disability percent evaluation for 
left hand scar as residuals from a gunshot wound, from 
January 31, 1996, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7804 
(2001).

12.  The criteria for a 10 percent disability evaluation for 
left shoulder scar residuals, from January 31, 1996, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.118, Diagnostic Code 7804 (2001).

13.  The criteria for a 10 percent disability evaluation for 
left chest scar residuals, from January 31, 1996, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 1996, February 
1997, March 1999, May 1999, and August 2001 rating decisions, 
May 1997 and April 1999 SOCs, and the July 1998, October 
1999, and August 2001 SSOCs informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of his appeal.  
Moreover, he appeared at a hearing before the undersigned 
Board Member in April 2000.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 216 F.3d 1363 (Fed. Cir. 2000), the Court of Appeals 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.


PTSD

Service connection is currently in effect for PTSD, which has 
been assigned a 50 percent disability evaluation.  

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.

Under the provisions of the old rating schedule, a 50 percent 
evaluation was warranted for considerable social and 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation required that 
attitudes of all contacts except the most intimate to have 
been so adversely affected as to result in virtual isolation 
in the community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The revised rating criteria contemplate that a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The Board concludes that the condition addressed has not 
significantly changed and uniform rating for the time period 
in question is appropriate in this case.  Moreover, neither 
code is more favorable to the veteran.  

A review of the record demonstrates that the veteran 
requested service connection for PTSD in October 1996.  

At the time of a December 1996 VA examination, the veteran 
reported that he was nervous and quick tempered.  He noted 
that his arguments with his wife had increased.  He reported 
reminiscing about Vietnam two to three times per week.  He 
also noted a disinterest in hunting since returning from 
service.  

Mental status examination revealed that the veteran was 
lucid, cogent, and goal directed in his thinking.  Auditory 
and visual hallucinations were absent.  He was oriented and 
had good memory about recent and remote events.  There were 
no abnormalities with regard to form or content of thought.  
The veteran was slightly depressed and slightly irritated.  

The examiner noted that the degree of mental and emotional 
impairment that the veteran was experiencing had been 
exacerbated by the fact that he was going to have to be 
retired from his employment  A diagnosis of very mild delayed 
chronic PTSD was rendered at that time.  A GAF score of 
between 60-70 was assigned.  

In a February 1997 rating determination, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation.  

In an August 1997 report, the veteran reported having 
flashbacks triggered by sounds.  His primary problem was 
temper control.  The veteran reported that he had not become 
physically aggressive with anyone but that he had become 
short-tempered with his family.  

Mental status examination revealed that the veteran was 
neatly dressed and groomed.  He had no impairment of thought 
process or content and no evidence of thought disorder.  His 
range of affect was slightly blunted and his mood was 
persistent with mild to moderate depression.  He described a 
number of anxiety symptoms such as hypervigilance, increased 
startle response, nightmares, and a sense of high level of 
suspicion towards others.  

Treatment records obtained in March 1999 reveal that the 
veteran was found to have a GAF score of 70 at the time of a 
February 1997 visit.  At the time of a June 1998 outpatient 
visit, a GAF score of 60 was reported.  At the time of an 
August 1998 visit, the veteran reported that he was 
tolerating his Serzone much better.  He also noted having 
problems with mood swings or his temper two to three times 
per week.  A GAF score of 65 was assigned at that time.  
During an October 1998 visit, the veteran indicated that he 
was doing fairly well in the daytime but was still having 
trouble at night.  His occasional flashbacks were somewhat 
improved.  He reported getting along with his family a little 
better and being able to control his temper more.  A GAF 
score of 70 was assigned. 

In a May 1999 rating determination, the RO increased the 
veteran's disability from 10 to 30 percent effective the date 
of his request for service connection.  

At the time of a September 1999 VA examination, the veteran 
reported having nightmares.  He also indicated that he was 
suspicious of others.  He further noted a tendency to isolate 
himself from others and to not trust others.  He stated that 
he was getting only four hours of sleep per night.  He also 
noted difficulties with concentrating.  He further reported 
an inability to get close to others.  He also stated that he 
had a loss of interest in pleasurable activities.  

Mental status examination revealed he was friendly and 
cooperative during the interview.  His thought processes and 
content were within normal limits.  He denied any 
hallucinations or delusions.  He also denied any homicidal or 
suicidal thoughts.  He was able to maintain personal hygiene 
and other activities of daily living.  Short and long term 
memory were intact.  Judgment was intact but concentration 
was impaired.  His speech was slow and his mood was 
depressed.  Sleep impairment was chronic in nature.  The 
veteran's symptoms appeared to be frequent and mild in 
nature.  A diagnosis of mild chronic PTSD was rendered.  The 
examiner assigned a GAF score of 65, which he indicated 
equated to mild impairment.  

At the time of his April 2000 hearing, the veteran testified 
that he was more of a loner than he had been in the past.  He 
noted that while he had some buddies he had no close friends.  
He reported that he did not trust other people.  The veteran 
also indicated that his thoughts would often bring him back 
to Vietnam during the day.  He noted that he occasionally 
lost his temper.  He reported having suicide thoughts but 
stated that he did not act on them.  He noted that he argued 
a lot with his family.  He indicated that he tried to avoid 
stress.  He also reported occasionally neglecting his 
hygiene.  He further testified that he could not remember 
things.  He reported having panic attacks when being late for 
something and not being able to sleep through the night.  He 
indicated that he was in his own little world.  

An evaluation in excess of 50 percent is not warranted under 
either the old or new  code as severe social and industrial 
impairment has not been demonstrated.  At the time of his 
December 1996 and September 1999 VA examinations, the 
veteran's PTSD was only noted to be mild.  Moreover, a GAF 
score no lower than 60 has been assigned throughout the 
course of the entire appeal.  As previously noted,. a GAF 
score of 60 reflects only moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Furthermore, the veteran maintains a relationship 
with his family, although it is strained at times.  While the 
Board notes the testimony of the veteran and his beliefs that 
an increased evaluation is warranted, the medical evidence of 
records, and the findings of the VA examiners, who are 
trained medical professionals, are more probative.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  As such, an evaluation in excess 
of 50 percent under the old criteria has not been 
demonstrated.  

As to the new criteria, there have been no findings of 
suicidal ideation or obsessional rituals which interfere with 
routine activities.  The veteran's speech has not been found 
to be intermittently illogical, obscure, or irrelevant.  Near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, have 
also not been found or reported.  The veteran was noted to be 
able to maintain personal hygiene and other basic activities 
of living at the time of his most recent VA examination.  
While the veteran has reported having irritability, there 
have been no documented periods of violence.  Moreover, the 
veteran testified that his most violent act was moving an 
automobile in front of a store.  Spatial disorientation and 
neglect of personal appearance and hygiene have also not been 
demonstrated.  As noted above, the veteran still maintains an 
effective relationship with his wife.  While the Board notes 
the testimony of the veteran and his beliefs that an 
increased evaluation is warranted, the medical evidence of 
record, and the findings of the VA examiners, who are trained 
medical professionals, are more probative.  Thus, an 
evaluation of 70 percent, the next higher evaluation, is not 
warranted and there is no doubt to be resolved.  


Shell Fragment Wounds

A review of the veteran's service medical records 
demonstrates that he was injured in May 1968 during an enemy 
ambush.  On May 26, 1968, the veteran underwent debridement 
of wounds for both knees, the left shoulder, the left hand 
and the left chest.  Physical examination performed at that 
time revealed multiple fragment wounds and arthrotomy wounds 
of both knees.  The veteran was given 30 days of 
convalescence leave.  A discharge diagnosis of multiple 
fragment wounds, left shoulder, both knees, left hand, no 
nerve or artery involvement, was rendered.  

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  This regulation was modified by regulatory amendment 
effective July 3, 1997.  As such, the Board will set forth 
the appropriate context for both the old and the new versions 
of that regulation.

(i) The pre-amendment criteria

Under the old version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a).

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side. Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d).

Under the new criteria, a "slight" muscle disability consists 
of a simple wound of muscle without debridement or infection.  
In such cases, service medical records typically show a 
superficial wound, with brief treatment and a return to duty.  
The wound will have healed, with good functional results and 
none of the cardinal signs and symptoms listed in 38 C.F.R. 
§ 4.56(c) (2001).  Objective findings typically include a 
minimal scar; no evidence of a fascial defect, atrophy, or 
impaired tonus; and no impairment of functioning or metallic 
fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56(d)(1) (2001).

A "moderate" muscle disability consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  In such cases, there 
will be a service department record or other evidence of in-
service treatment for the wound and a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
typically include entrance and (if present) exit scars, small 
or linear, indicating a short track of the missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or a lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2001).

A "moderately severe" disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury typically include a record of hospitalization for a 
prolonged period for treatment of a wound, a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2001).

A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R. § 4.56(c), which 
are worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.  Id.

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

The rating criteria under 38 C.F.R. § 4.55, is as follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.


Left and Right Knees

Muscle Groups XIII, XIV, XV, XVI and XVII comprise the pelvic 
girdle and thigh, and also encompass the associated movements 
of the hips and knees.  "Slight" injury to these muscle 
groups warrants a noncompensable rating of 0 percent.  
"Moderate" injury to Muscle Group XVII warrants a 20 percent 
rating, whereas it warrants a 10 percent rating for Muscle 
Groups XIII, XIV, XV, XVI, and XVIII.  "Moderately severe" 
injury to Muscle Group XVII warrants a 40 percent rating, 
whereas it warrants a 30 percent rating for Muscle Groups 
XIII, XIV, and XVI, and a 20 percent rating for Muscle Groups 
XV and XVIII.  "Severe" injury to Muscle Group XVII warrants 
a 50 percent rating, whereas it warrants a 40 percent rating 
for Muscle Groups XIII, XIV, and XVI, and a 30 percent rating 
for Muscle Groups XV and XVIII.  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5313, 5314, 5315, 5316, 5317, 5318 (2001).

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001) applies to 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  Where the limitation of motion of the specific joint 
or joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes disabled on 
use must be regarded as seriously disabled.  Functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is to be considered in evaluating the 
degree of disability, but a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, the condition of the skin, absence 
of normal callosity, or the like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

A review of the record demonstrates that the RO granted 
service connection for impairment of the left and right knees 
as residuals of gunshot wounds, and assigned 10 percent 
disability evaluation for each of these disorders in a June 
1969 rating determination.  

At the time of a June 1970 VA examination, the veteran was 
noted to have a 3 inch scar in the internal aspect of the 
left knee, a nine inch scar in the internal region of the 
right knee, a one inch scar over the patella, a 3 inch scar 
in the internal aspect of the right leg, and a three inch 
scar over the external aspect of the right leg.  None of the 
scars had keloid formation. There was full range of motion 
for all extremities with no impairment of walking and no 
atrophy.  The gait was not impaired.  

In January 1996, the veteran requested increased evaluations 
for his right and left knee disorders.  

Outpatient treatment records demonstrate that at the time of 
a September 1995 visit, the veteran complained of chronic 
pain in his knees.  Examination of the knees revealed slight 
valgus laxity with bilateral medial scars.  At the time of a 
May 1996 outpatient visit, the veteran was noted to have 
bilateral knee pain, right greater than left.  Range of 
motion for the right knee was from zero to 90 degrees and 
from zero to 100 degrees for the left knee.  The right leg 
had mild swelling.  It was the examiner's impression that the 
veteran had mild degenerative joint disease of both knees.  

In a July 1996 memorandum, a VA physician, indicated that the 
veteran had arthritis in both knees.  She stated that the 
veteran should avoid repetitive motion that required 
prolonged standing, twisting, and lifting objects greater 
than 20 pounds.  She noted that he should flex his knee no 
more than 30 degrees.  

In another July 1996 memorandum a VA physician indicated that 
the veteran's shoulder and knee conditions were directly 
resulting from his inservice gunshot wounds.  She indicated 
that due to the loss and pain he experienced, an industrial 
environment such as the Goodyear plant would not be in his 
best interest.  She stated that it was her belief that the 
veteran was not medically able to perform industrial job 
duties.  

At the time of an August 1996 VA examination, the veteran 
reported that he had lost range of motion in both knees and 
that he had swelling in his right knee with prolonged sitting 
and standing.  He also reported having constant swelling in 
his knees.  

The examiner noted that the gunshot wounds to both knees were 
well healed.  There was no swelling and no deformity.  There 
was also no subluxation, lateral instability, non-union, 
loose motion, malunion or atrophy. 

Range of motion for the right knee was as follows:  flexion 
to 89 degrees, extension, rotation, abduction, and adduction, 
all zero degrees.  Range of motion for the left knee was 
flexion to 90 degrees and extension, rotation, abduction, and 
adduction, all zero degrees.  A diagnosis of bilateral 
gunshot wounds to the knees with residual loss of motion and 
persistent pain on prolonged standing or sitting, was 
rendered.  

September 1996 X-rays of the veteran's knees revealed minimal 
degenerative changes, bilaterally.  There was no fracture or 
dislocation.  Small metallic fragments were present in the 
anteromedial aspect of the distal right thigh.  

In a March 1997 letter, L. C., M.D., the veteran's private 
physician, indicated that the veteran had been a patient of 
his since childhood.  He reported that the veteran sustained 
severe injuries to both knees.  He noted that the veteran had 
severe pain and was not able to stand or bend up and down for 
long periods of time.  He was also unable to push or pull 
heavy objects without considerable pain to his knees.  It was 
noted that the veteran should not lift anything over 20 
pounds or bend his knees more than 30 degrees.  

In a July1997 Disability Pension Application for Goodyear 
tires, the veteran was noted to have pain in both knees and 
to be unable to climb stairs or a ladder.  He could also not 
squat or stand up.  

At the time of a November 1998 VA outpatient visit, the 
veteran reported bilateral knee pain, which became worse with 
activity.  Range of motion for the left knee was from zero to 
130 degrees.  It was the examiner's impression that the 
veteran had bilateral degenerative joint disease.  

At the time of his April 2000 hearing, the veteran reported 
having loss of motion in the right knee.  He indicated that 
he could not squat.  He noted that he could only walk one 
hundred yards before the knee would start acting up.  He 
further testified that he had tingling all the way up from 
his foot to his knee.  The veteran stated that he had 
swelling in the knee almost all of the time.  He also 
reported that his knee would buckle on occasion.  As to his 
left knee, the veteran reported that it was almost 70 percent 
as bad as his right.  He testified that the problems that he 
was having with his left knee were similar to those with his 
right knee.  He noted that he did not wear his knee braces 
very much.  

In a July 2000 letter, the veteran's private physician, T. 
M., M.D., indicated that the veteran had been a patient since 
1996.  He noted that his concern arose from findings of old 
neurologic injuries resulting in atrophy of his vastus 
medialis muscle group in his right leg and footdrop in the 
right foot which was due to a peroneal nerve injury.  He 
indicated that it was most consistent that these neurological 
deficits were attributable to his original injuries or 
surgeries to correct his injuries.  He stated that these 
findings needed to be addressed or further investigated with 
nerve conduction studies.  He reported that if these findings 
were substantiated by further neurologic evaluation, it could 
be anticipated that further progressive disability would 
result if not adequately managed.  

At the time of a November 2000 VA examination, the veteran 
complained of weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatigability, and lack of 
endurance.  He reported taking 800 milligrams of Motrin two 
times per day.  He noted flare-ups with cold damp weather 
which added a 10 additional functional impairment.  The 
veteran did not use a cane or crutch and did not wear 
corrective shoes.  He noted wearing a brace on his right knee 
on occasion.  There was no subluxation or inflammatory 
arthritis.  

Physical examination revealed that motion stopped when pain 
began.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  He had a 
very slight limp.  

Range of motion was as follows:  Flexion on the right to 94 
degrees, and on the left to 92 degrees.  Extension on the 
right and left was to -3 degrees.  There were scars over the 
knee.  On the right there was a hockey stick scar which was 
20 centimeters in length to the right patella.  On the left, 
there was a 10 centimeter curving scar medial to the patella.  
On the right lateral leg there was a 4 x 10 centimeter muscle 
herniation.  It was not tender to the touch and stability was 
good.   X-rays of the left knee revealed considerable 
cartilage loss medially.  Degenerative changes were noted in 
both knees.  A diagnosis of gunshot wound to both knees with 
loss of function due to pain and degenerative joint disease 
of both knees was rendered.  

In an August 2001 rating determination, the RO increased the 
veteran's disability evaluation for his left knee from 10 to 
20 percent under Diagnostic Code 5257 effective February 
8,1999, and assigned separate 10 percent disability 
evaluations for degenerative joint disease of the left and 
right knees, effective February 8, 1999.  

As to the veteran's shell fragment wound of the right knee as 
it relates to muscle group involvement, the Board notes that 
Dr. M., in his July 2000 letter noted atrophy of the vastus 
medialis muscle.  The Board further observes that the veteran 
was found to have a 4 x 10 centimeter herniation in the right 
lateral leg at the time of the November 2000 VA examination, 
but it was not tender to the touch and had good stability.  
There have been no signs of signs of moderate loss of deep 
fasciae or muscle substance or impairment of muscle tonus, 
and definite weakness or some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power.  
While the July1996 VA memorandum noted a loss of function and 
pain from the knee wounds, which impacted the veteran's 
ability to perform in an industrial environment, the overall 
objective medical findings more closely approximate the 
criteria for a slight muscle disability under both the old 
and new rating criteria.  The muscle damage resulting from 
the shell fragment is no more than slight.  Thus, a 
noncompensable disability evaluation would be warranted under 
any of the applicable muscle group codes.  

The 20 percent disability evaluation which is currently 
assigned under Diagnostic Code 5257 contemplates moderate 
recurrent subluxation or lateral instability.  The Board 
notes that a 30 percent evaluation, the next higher 
evaluation, requires severe recurrent subluxation or lateral 
instability.  During a September 1995 visit, the veteran was 
noted to have only slight valgus laxity.  At the time of an 
August 1996 VA examination, there was no subluxation or 
lateral instability present.  Moreover, at the time of the 
November 2000 VA examination, the veteran was noted to not be 
using a crutch or cane.  He also reported wearing a brace 
only on occasion.  Physical examination performed at that 
time revealed no effusion, instability, or weakness.  

To the extent that the veteran has reported that his right 
knee gives out, neither subluxation nor instability have been 
confirmed and the ligaments have no more than slight laxity.  
The veteran is competent to report that he is worse or 
entitled to a higher evaluation.  However, the observation of 
a skilled professional is more probative of the degree of the 
veteran's impairment.  

As to the current 10 percent disability evaluation that has 
been assigned under Diagnostic Code 5003 with an effective 
date of February 8, 1999, the Board notes that degenerative 
joint disease has been found to be present from the date of 
the veteran's request for an increased evaluation in January 
1996.  There is no reason to conclude that the disability has 
changed during the appeal period.  As such, a 10 percent 
evaluation is warranted from that time.  

An evaluation in excess of 10 percent is not warranted under 
either Diagnostic Code 5260 or 5261.  For an evaluation in 
excess of 10 percent under Diagnostic Code 5260 flexion must 
be limited to 30 degrees.  Diagnostic Code 5261 provides 20 
percent rating where extension is limited to 15 degrees.  The 
Board notes that veteran was shown to have 90 degrees of 
flexion in his right knee at the time of May 1996 visit.  The 
Board does observes that the veteran was noted to have no 
more than 30 degrees of flexion in a July 1996 VA memorandum.  
However, at the time of an August 1996 VA examination, the 
veteran was able to flex his right knee to 89 degrees and 
extend it to zero.  Moreover, at the time of the November 
2000 VA examination, the veteran was able to flex his knee to 
94 degrees and extend it to -3 degrees.  The examiner further 
noted that there was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding of movement.  He further 
indicated that that flare-ups with cold damp weather added no 
more than 10 percent additional functional impairment.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  Although there was pain, there was no 
indication that pain limited motion or function to a degree 
of more than 10 percent of the actual ranges of motion 
reported.  The veteran is competent to report that he is 
worse or entitled to a higher evaluation.  However, the 
observation of a skilled professional is more probative of 
the degree of the veteran's impairment.  Even when 
considering the additional 10 percent limitation of motion 
caused by flare-ups, neither the actual range of motion nor 
the functional limitation warrants an evaluation in excess of 
10 percent for limitation of motion based upon the 
appropriate codes governing limitation of motion.  

As such, an increased evaluation is not warranted under 
either Diagnostic Code 5260 or 5261.  Even when we accept the 
examiner's statement that functional impairment was reduced 
by 10 percent during flare-ups, the veteran's actual range of 
motion and the functional use remained better than 30 degrees 
of flexion or 15 degrees of extension.

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  Although there was pain, there was no 
indication that pain limited motion or function to a degree 
more than 10 percent of the actual ranges of motion reported.  
The veteran is competent to report that he is worse or 
entitled to a higher evaluation.  However, the observation of 
a skilled professional is more probative of the degree of the 
veteran's impairment.  We conclude that the veteran's 
function impairment is better than the functional equivalent 
of 30 degrees of flexion or 15 degrees of extension.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

The Board is aware of the July 2000 letter from the veteran's 
private physician, T. M., M.D., noting his concern arising 
from findings of old neurologic injuries resulting in atrophy 
of his vastus medialis muscle group in his right leg and 
footdrop in the right foot which was due to a peroneal nerve 
injury.  Dr. M. indicated that it was most consistent that 
these neurological deficits were attributable to his original 
injuries or surgeries to correct his injuries.  A review of 
the record demonstrates that there were no findings of 
neurological involvement resulting from the shrapnel wounds 
at the time of their occurrence.  There were also no findings 
of neurological involvement at the time of the veteran's 
August 1996 VA examination.  It was only at the time of his 
April 2000 hearing that the veteran reported tingling from 
his foot to this knee.  At the time of his November 2000 VA 
examination, the veteran was noted to walk with a slight 
limp.  These findings equate to mild neurological impairment 
warranting a 10 percent disability evaluation under DC 8521.  

Moderate impairment under DC 8521 is not warranted as there 
has been no demonstration of slight droop of the first 
phalanges of any toes, an inability to dorsiflex the foot, 
loss of extension of the proximal phalanges of the toes, loss 
of abduction of the foot, or weakened adduction.

As to the veteran's shell fragment wound of the left knee, 
the Board notes that there have been no signs of moderate 
loss of deep fasciae or muscle substance or impairment of 
muscle tonus, and definite weakness or some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or a lowered threshold of fatigue.  The muscle 
damage resulting from the shell fragment has been 
demonstrated to be no more than slight.  Thus, no more than a 
noncompensable disability evaluation would be warranted under 
any of the applicable muscle group codes.  

As to the veteran's left knee, the Board notes that the claim 
for an increased evaluation has been pending since January 
1996.  The Board further observes that the veteran has 
complained of giving out of his knee since the time that he 
filed his request for an increased evaluation.  The veteran 
was also noted to have swelling of the knee at the time of a 
May 1996 VA outpatient visit.  Swelling of the knees was also 
reported at the time of an August 1996 VA examination.  In a 
March 1997 letter, the veteran's private physician indicated 
that the veteran was not able to stand up or bend down for 
long periods of time.  An inability to climb stairs or a 
ladder was also noted in the July 1997 disability report.  
Furthermore, at the time of his April 2000 hearing, the 
veteran reported that his knee would give out on him and that 
he had swelling in his knee all the time.  He also noted 
wearing a knee brace on occasion.  Moreover, X-rays taken at 
the time of the November 2000 VA examination showed a loss of 
cartilage in the left knee.  

Based upon the veteran's testimony and the objective medical 
findings, the Board is of the opinion that the veteran's left 
knee impairment has been shown to more closely approximate 
the criteria necessary for a 20 percent disability evaluation 
under Diagnostic Code 5257, contemplating moderate 
subluxation or lateral instability. 

A 30 percent evaluation, the next higher evaluation, requires 
severe recurrent subluxation or lateral instability.  At the 
time of an August 1996 VA examination, there was no 
subluxation or lateral instability present.  Moreover, at the 
time of the November 2000 VA examination, the veteran was 
noted to not be using a crutch or cane.  He also reported 
wearing a brace only on occasion.  Physical examination 
performed at that time revealed no effusion, instability, or 
weakness.  

To the extent that the veteran has reported that his left 
knee gives out, neither subluxation nor instability have been 
confirmed and the ligaments have no more than slight laxity.  
The veteran is competent to report that he is worse or 
entitled to a higher evaluation.  However, the observation of 
a skilled professional is more probative of the degree of the 
veteran's impairment.  

As to the current 10 percent disability evaluation that has 
been assigned under Diagnostic Code 5003 with an effective 
date of February 8, 1999, the Board notes that degenerative 
joint disease has been found to be present from the date of 
the veteran's request for an increased evaluation in January 
1996.  For an evaluation in excess of 10 percent under 
Diagnostic Code 5260, flexion must be limited to 30 degrees.  
Diagnostic Code 5261 provides for a 20 percent rating where 
extension is limited to 15 degrees.  The Board notes that 
veteran was shown to have 100 degrees of flexion in his left 
knee at the time of May 1996  visit.  The Board does observe 
that the veteran was noted to have no more than 30 degrees of 
flexion in a July 1996 VA memorandum.  However, at the time 
of an August 1996 VA examination, the veteran was able to 
flex his right knee to 90 degrees and extend it to zero.  
Flexion from 0 to 130 degrees was reported at the time of a 
November 1998 VA outpatient visit.  Moreover, at the time of 
the November 2000 VA examination, the veteran was able to 
flex his knee to 92 degrees and extend it to -3 degrees.  The 
examiner further noted that there was no objective evidence 
of painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  He further indicated that that flare-ups with cold 
damp weather added no more than 10 percent additional 
functional impairment.   

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  Although there was pain, there was no 
indication that pain limited motion or function to a degree 
of more than 10 percent of the actual ranges of motion 
reported.  The veteran is competent to report that he is 
worse or entitled to a higher evaluation.  However, the 
observation of a skilled professional is more probative of 
the degree of the veteran's impairment.  Even when 
considering the additional 10 percent limitation of motion 
caused by flare-ups, neither the actual range of motion nor 
the functional limitation warrants an evaluation in excess of 
10 percent for limitation of motion based upon the 
appropriate codes governing limitation of motion.  Moreover, 
the veteran has been assigned a separate 10 percent 
disability evaluation for degenerative arthritis of the left 
knee.  

As such, an increased evaluation is not warranted under 
either Diagnostic Code 5260 or 5261.  Even when we accept the 
examiner's statement that functional impairment was reduced 
by 10 percent during flare-ups, the veteran's actual range of 
motion and the functional use remained better than 30 degrees 
of flexion or 15 degrees of extension.

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  Although there was pain, there was no 
indication that pain limited motion or function to a degree 
more than 10 percent of the actual ranges of motion reported.  
The veteran is competent to report that he is worse or 
entitled to a higher evaluation.  However, the observation of 
a skilled professional is more probative of the degree of the 
veteran's impairment.  We conclude that the veteran's 
function impairment is better than the functional equivalent 
of 30 degrees of flexion or 15 degrees of extension.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Left Hand, Shoulder, and Chest

For superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent evaluation is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2001).

A review of the record demonstrates that the RO granted 
service connection for scars of the left hand, shoulder, and 
chest, as residuals of shell fragment wounds and assigned a 
noncompensable disability evaluation in June 1969.  

At the time of a June 1970 VA examination, the veteran was 
noted to have sustained a shell fragmentation wound to the 
left hand, left shoulder, and left chest.  A 2.5 inch scar 
was noted over the left deltoid area.  A 2"x 1" scar was 
found over the left pectoral area.  A 1.5" scar was found 
over the dorsal area of the left hand.  None of the scars had 
keloid formation.  There was full range of motion for all 
extremities.  

In January 1996, the veteran requested increased evaluations 
for his shell fragment wound residuals.  

Treatment records obtained in conjunction with the veteran's 
request demonstrate that at the time of a September 1995 
outpatient visit, the veteran complained of pain in his left 
shoulder.  Examination of the shoulder revealed a tender A/C 
joint.  There was slight impingement present.  Muscle 
strength was 5/5.  X-rays of the left shoulder revealed 
degenerative joint disease of the left A/C joint.  A February 
1996 MRI of the left shoulder revealed a partial tear of the 
dorsal surface of the supraspinatus tendon.  At the time of a 
March 1996 visit, a provisional diagnosis of a partial 
rotator cuff tear was rendered.  At the time of a March 7, 
1996, visit, the veteran was found to have forward flexion to 
170 degrees, abduction to 180 degrees, external rotation to 
70 degrees, and internal rotation to 80 degrees.  

At the time of a May 1996 visit, the veteran complained of 
left shoulder pain.  Range of motion was as follows:  Forward 
flexion to 130 degrees, abduction to 90 degrees, external 
rotation to 45 degrees, and internal rotation to T8.  In a 
June 1996 letter, a VA physician indicated that the veteran 
had a left rotator cuff tear.

At the time of an August 1996 VA examination, the veteran 
reported that he had received multiple gunshot wounds to his 
left shoulder, left chest, and left hand.  He indicated that 
he had lost some motion in the left shoulder and that a 
diagnosis of a rotator cuff injury had been made.  He noted 
that he had pain that persisted in his left shoulder, left 
chest, and left hand.  

Physical examination revealed multiple well healed gunshot 
wounds of the left shoulder, left chest, and left hand.  As 
to the shoulder scar, the shape was slanting, the texture was 
firm, the length was 7 centimeters, the width was 1.5 
centimeters, and the color was pink.  As to the scar on the 
chest, the shape was transverse, the texture was firm, the 
length was 5 centimeters, the width was one centimeter, the 
depth was 2 millimeters, and the color was pink.  As to the 
hand, the shape was transverse, the texture was firm, the 
length was 5 centimeters, the width was .5 centimeters, the 
depth was 2 millimeters, and the color was pinkish.  There 
was no keloid formation, adherence, or herniation for any 
scar.  There was no swelling.  The scars were all tender and 
painful.  There was limitation of function of the left 
shoulder.  

At the time of a September 1996 VA outpatient visit, the 
veteran complained of left shoulder pain.  Examination 
revealed abduction from 0 to 90 degrees and elevation from 0 
to 180 degrees.  In a March 1997 letter, another VA physician 
indicated that the veteran had sustained a severe injury to 
his left shoulder and that he had severe pain in that joint.  
The physician stated that the veteran should not lift 
anything over 20 pounds.  

In June 1997 disability pension application, the veteran was 
noted to have traumatic arthritis of the left shoulder.  

At the time of a November 1998 outpatient visit, range of 
motion testing showed forward flexion to 170 degrees and 
abduction to 170 degrees.  

At his April 2000 hearing, the veteran testified that his 
left hand scar was painful and became real tight when he made 
a fist.  He noted that it was tender to the touch.  He also 
testified that his grip was not as good as it used to be.  As 
to his chest scar, the veteran reported that it was tender 
all of the time.  He noted that an additional scar affected 
his shoulder motion.  He indicated that if he rotated his 
armpit it caused pain.  

At the time of a November 2000 VA examination, the veteran 
reported that his shoulder "gave him trouble with abduction 
and that it hurt like crazy".  X-rays of the left hand 
revealed metallic shrapnel between the middle and ring finger 
metacarpals and tiny fragments in the fingers.  There was no 
fracture, dislocation, or other significant abnormality.  X-
rays of the left shoulder revealed a healed clavicular 
fracture with no other significant abnormality.  

In an August 2001 rating determination, the RO granted a 
combined ten percent disability evaluation for scars to the 
left hand, shoulder, and chest, effective February 8, 1999.  

As to scars of the hand, shoulder, and chest, the Board notes 
that this claim has been pending since the veteran requested 
an increased evaluation in January 1996.  The Board can only 
assume that the RO assigned an effective date of February 8, 
1999, as it took the veteran's request to reopen as a new 
claim  As a result a 10 percent disability evaluation was 
assigned from that date.  The Board is of the opinion that a 
uniform rating is appropriate in this claim from the time of 
the veteran's initial request for an increased evaluation.  

As to the scars on the veteran's left hand, the Board notes 
that there have been objective findings of painful and tender 
scars as early as the time of his August 1996 VA examination.  
As such, a 10 percent disability evaluation is warranted 
under DC 7804.  There have no findings of poorly nourished or 
ulcerated scars.  

As to limitation of function, the Board notes that Diagnostic 
Code 5309 sets forth the rating criteria for Muscle Injuries 
to Muscle Group IX, which are the intrinsic muscles of the 
hand including the thenar eminence; short flexor, opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of little finger; the 
four lumbricales; four dorsal and three palmar interossei, 
which affect the forearm muscles that act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  The Diagnostic Code 
indicates that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
The disability is rated on limitation of motion, with a 
minimum of 10 percent.  See 38 C.F.R. § 4.73, Diagnostic Code 
5309 (2001).

38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2001) rate 
ankylosis and limitation of motion of single digits and 
combinations of digits.  When classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227, the following rules will be observed: (1) 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; and 
(4) with the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  Combinations of finger amputations at various 
levels, or of finger amputations with ankylosis or limitation 
of motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable ankylosis, 
or favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R.§  4.71a.

Under Diagnostic Code 5219, unfavorable ankylosis of two 
digits of one hand, a 20 percent evaluation is warranted for 
unfavorable ankylosis of the (minor) ring and little finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5219.

Under Diagnostic Code 5223, favorable ankylosis of two digits 
of one hand, favorable ankylosis of the ring and little 
finger warrants a 10 percent evaluation for the minor or 
major hand.  38 C.F.R. 4.71a, § Diagnostic Code 5223.

Under Diagnostic Code 5227, ankylosis of any finger other 
than the thumb, index finger, or middle finger is not 
compensable, unless such ankylosis is extremely unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5227.

Except as otherwise provided in the Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2001).  The evaluation 
of the same disability under various diagnoses is to be 
avoided.  The Board notes that the Court, in Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), held that conditions are 
to be rated separately under unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14 (2001).  Accordingly, where manifestations such as 
symptomatic scarring, bone or joint deformity or limitation 
of motion, and/or nerve involvement are present, VA must 
assess whether such are, in fact, separately compensable.

The evidence demonstrates that the criteria for a 10 percent 
disability evaluation for residuals of a gunshot wound to the 
left hand have been met.  In accordance with Diagnostic Code 
5309, the disability is rated on limitation of motion, with a 
minimum of 10 percent.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for the 
service-connected residuals of a gunshot wound residual to 
the left hand under the provisions of Diagnostic Code 5309.  
As noted above, the provisions of Diagnostic Code 5309 
indicate that this disability is rated under the diagnostic 
codes which rate limitation of the hand.  The medical 
evidence does not reveal limitation of motion for the fingers 
or thumb.  Accordingly, the Board finds that the veteran is 
not entitled to a disability evaluation in excess of 10 
percent under the diagnostic codes pertinent to rating 
limitation of motion of the hand and fingers.  There is also 
no evidence of ankylosis of any of the fingers or thumb.  The 
Board finds that the minimum rating of 10 percent is 
appropriate under Diagnostic Code 5309.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. 4.40 and 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's left 
hand when the rating code under which the veteran is rated 
does not contemplate these factors.  In this instance, the 
evidence of record does not demonstrate that the veteran has 
additional functional loss of the left hand that is 
sufficient to warrant an additional disability evaluation 
based on 38 C.F.R.§§  4.40 and 4.45.  The medical evidence 
indicates that the veteran had some difficulty with grasping 
and that his activities of daily living were affected in that 
he should avoid lifting heavy objects.  All other findings 
were noted to be normal.  The now currently assigned 10 
percent evaluation under Diagnostic Code 5309 specifically 
contemplates impairment to the veteran's grip.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5309.  While the veteran subjectively 
complained of pain, there has been no demonstration of 
atrophy of the muscles of the left hand, erythema, swelling, 
deformity or instability.  The objective medical findings are 
of more probative value.  Thus, the Board finds that the 
veteran's left hand disability does not cause additional 
functional impairment so as to warrant the assignment of a 
higher disability evaluation under the provisions of 
38 C.F.R. §§ 4.40 and 4.45.

As to the veteran's left shoulder scar residuals, the Board 
notes that there have been objective findings of painful and 
tender scars as early as the time of his August 1996 VA 
examination.  As such, a 10 percent disability evaluation is 
warranted under DC 7804.  There have been no findings of 
poorly nourished or ulcerated scars.

As to limitation of motion, Muscle Group IV includes the 
intrinsic muscles of shoulder girdle: (1) supraspinatus; (2) 
infraspinatus and teres minor; (3) subscapularis; (4) 
coracobrachialis. (function: stabilizing muscles of the 
shoulder against injury in strong movements, holding head of 
humerus in socket.  Other functions are: (1) abduction, (2) 
outward rotation, (3) inward rotation.  The disability will 
be rated as noncompensable where slight, and as 10 percent 
where moderate.  38 C.F.R. § 4.73, Diagnostic Code 5304 
(2001).

There have been no signs of signs of moderate loss of deep 
fasciae or muscle substance or impairment of muscle tonus, 
and definite weakness or some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power.  
While the July 1996 VA memorandum noted a loss of function 
and pain from the shoulder wounds, which impacted the 
veteran's ability to perform in an industrial environment, 
the overall objective medical findings more closely 
approximate the criteria for a slight muscle disability under 
both the old and new rating criteria.  The muscle damage 
resulting from the shell fragment is no more than slight.  
Thus, a noncompensable disability evaluation would be 
warranted under any of the applicable muscle group codes.

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).

Where arm limitation of motion of is limited to 25 degrees 
from the side, a 40 percent evaluation is assigned for the 
major side, and 30 percent is assigned for the minor side, 
under Diagnostic Code 5201.  Limitation of motion midway 
between the side and shoulder level contemplates a 30 percent 
and 20 percent evaluation for the major and minor sides, 
respectively; while limitation of motion at shoulder level 
contemplates a 20 percent evaluation.

The criteria for a compensable evaluation for the left 
shoulder scar based upon limitation of motion have not been 
met.  While limitation of motion of the shoulder has been 
demonstrated there have been no objective findings that the 
veteran's range of motion for the arm is limited at the 
shoulder level.  At the time of a September 1996 VA 
outpatient treatment visit, the veteran had abduction from 0 
to 90 degrees and elevated his arm from 0 to 180 degrees.  
Moreover, at the time of a November 1998 outpatient visit, 
the veteran had forward flexion and adduction to 170 degrees.  
While the veteran has reported that his shoulder hurt like 
crazy and that he had a difficult time rotating it at the 
time of his November 2000 VA examination, there has been no 
demonstration that functional loss equates to that equal to 
movement at less than the shoulder level.  The objective 
medical findings are more probative than the veteran's 
beliefs.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  

As to the veteran's chest scar residuals, the Board notes 
that there have been objective findings of painful and tender 
scars as early as the time of his August 1996 VA examination.  
As such, a 10 percent disability evaluation is warranted 
under DC 7804.  There have no findings of poorly nourished or 
ulcerated scars.  

As to limitation of motion, there has been no demonstration 
that the veteran's chest scars limit his motion.  The 
limitation of motion has been attributed to the veteran's 
shoulder scars.  As such, a separate evaluation based upon 
limitation of motion is not warranted.  


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for any of the service-connected disorders currently on 
appeal.  

As to the veteran's service-connected PTSD, there have been 
no medical findings that his PTSD has caused marked 
interference with his employment.  Likewise, the veteran's 
service-connected shell fragment hand and chest scars have 
not been shown or reported to cause interference with 
employment.  

As to the veteran's service connected knee and shoulder 
disorders and scars resulting from the shell fragment wounds, 
the Board notes that the veteran has submitted documentation, 
including a July 1996 letter from his VA physician indicating 
that his residuals of gunshot wounds to the knee and shoulder 
caused loss of function and pain resulting in working in a 
plant such as Goodyear to not be in his best interest as well 
as and his Disability Application for Pension for Goodyear, 
indicating that he was disabled from performing his job at 
Goodyear due to his service-connected shoulder and knee 
problems.  The Board notes that while the veteran's 
unemployability has been attributed to both problems.  It has 
not been solely related to either problem.  Moreover, the 
currently assigned schedular disability evaluations for these 
disorders contemplate interference with employment and loss 
of time from work.  

The Board does not wish to minimize any of the veteran's 
disabilities.  Moreover, the Board notes that as a result of 
the combination of service-connected disabilities, the 
veteran has been found to be unemployable since September 22, 
1997.  In view of these findings and in the absence of 
evidence, the Board concludes that the schedular criteria 
adequately contemplates the nature and severity of the 
veteran's currently service-connected disabilities and that 
the record does not suggest, based upon these findings 
documented within the clinical reports, that the appellant 
has an "exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  

An evaluation in excess of 20 percent for right knee 
instability as a result of gunshot wound residuals to the 
right knee is denied.

A 10 percent evaluation for traumatic arthritis of the right 
knee as a result of gunshot wound residuals from January 31, 
1996, is granted subject to regulations governing monetary 
benefits.  

An evaluation in excess of 10 percent for traumatic arthritis 
of the right knee as a result of gunshot wound residuals is 
denied.

A 10 percent evaluation for neurological impairment resulting 
from a gunshot wound residual to the right knee is granted 
subject to regulations governing monetary benefits.

A 20 percent disability evaluation for left knee instability 
as a result of gunshot wound residuals to the left knee since 
January 31, 1996, is granted subject to regulations governing 
monetary benefits.

An evaluation in excess of 20 percent for left knee 
instability as a result of gunshot wound residuals to the 
left knee is denied.

A 10 percent evaluation for traumatic arthritis of the left 
knee as result of gunshot wound residuals since January 31, 
1996, is granted subject to regulations governing monetary 
benefits.  

An evaluation in excess of 10 percent for traumatic arthritis 
of the left knee as a result of gunshot wound residuals is 
denied.

A 10 percent disability evaluation for left hand gunshot 
wound scar residuals based upon limitation of motion is 
granted from January 31, 1996, subject to regulations 
governing monetary benefits.  

A separate 10 percent evaluation for left hand gunshot wound 
scar residuals based upon pain and tenderness is granted from 
January 31, 1996, subject to regulations governing the 
payment of monetary benefits.  

A 10 percent disability evaluation for left shoulder gunshot 
wound scar residuals is granted from January 31, 1996, 
subject to regulations governing monetary benefits.

A 10 percent disability evaluation for left chest gunshot 
wound scar residuals is granted from January 31, 1996, 
subject to regulations governing monetary benefits.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

